Citation Nr: 1700442	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2006 until April 2010.  He received a Combat Action Badge, among other medals and decorations.

This matter is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran has specifically claimed service connection for generalized anxiety disorder, the record contains other psychiatric diagnoses.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnosis, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a February 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for September 2016, but it was postponed.  The Veteran was scheduled for another hearing in September 2016, but failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The record indicates that there may be outstanding service treatment records.  Specifically, an August 2009 service treatment record noted that the Veteran was diagnosed with post-traumatic stress disorder (PTSD) while he was deployed in Afghanistan.  Additionally, a March 2010 service treatment record noted that the Veteran was being treated in Behavioral Health for PTSD and depression.  The record does not contain the aforementioned treatment records.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for psychiatric treatment records should be made through official sources.

The record reflects that the Veteran receives vocational rehabilitation through VA.  Notably, a November 2016 letter to the Veteran indicates that his vocational rehabilitation subsistence allowance changed due to a change in the Veteran's dependents.  Because such records could bear on the outcome of the Veteran's appeal, efforts should be made to procure the Veteran's VA vocational rehabilitation folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (e)(2) (2016).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the in-service and post service history of psychiatric symptoms, the Board finds that an additional VA examination would be helpful in addressing this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request all in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

2.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for       a psychiatric disorder.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records   and associate them with the claims fie.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder found.  Then, for any diagnosis other than a personality disorder, the examiner should indicate whether the condition arose in service, or is otherwise etiologically related to the Veteran's service, to include his combat experiences.  A rationale for all opinions expressed should be provided. 

5.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






